PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,304,147
Issue Date: 2022 Apr 12
Application No. 16/785,886
Filing or 371(c) Date: 10 Feb 2020
Attorney Docket No. SAMS07-91048 

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION UNDER 37 C.F.R. § 1.705(b) filed April 5, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by thirty-three (33) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by thirty-three (33) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).  

Patentee asserts that the 111-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given of mailed filed December 23, 2021 is not warranted. Patentee asserts that the paper filed December 23, 2021, a Statement of Substance of Examiner Interview, was expressly requested in the Interview Summary mailed December 9, 2021. 

Upon review, MPEP 2732 provides:

In the final rule Changes to Patent Term Adjustment in view of the Federal Circuit Decision in Novartis v. Lee, 80 FR 1346 (January 9, 2015), the Office further revised policies regarding 37 CFR 1.704(c)(10) and no longer considers submission of a written (or other type of) status inquiry, request for refund, or an inventor’s oath or declaration to be a failure to engage in reasonable efforts to conclude processing and examination of the application under 37 CFR 1.704(c)(10) due to the changes that have been brought about by the electronic filing and processing of patent applications.

The submission of the following papers after a "Notice of Allowance" is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the "Notice of Allowance" or "Notice of Allowability;" (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office).

On December 9, 2021, an Applicant-Initiated Interview Summary was mailed in response to an interview held November 23, 2021. The Interview Summary stated that the proposed amendment overcome the prior art of record. A Notice of Allowance was mailed with the Interview Summary. As such, the applicant-initiated interview resulted in a notice of allowance. Therefore the comments on the substance of the interview are not considered a failure to engage in reasonable efforts to conclude processing or examination. Therefore, the 111 day period of applicant delay is removed and replaced with a 0 day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by thirty-three (33) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction